1 So.3d 1286 (2009)
James Oscar WILLIAMS, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-4941.
District Court of Appeal of Florida, Second District.
February 20, 2009.
James Marion Moorman, Public Defender, and Richard J. Sanders, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Ronald Napolitano, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Reversed and remanded for resentencing. See McGlorthon v. State, 908 So.2d 554 (Fla. 2d DCA 2005) (holding that convictions for two counts of possession of one quantity of cocaine constituted double jeopardy and fundamental error; reversing one possession conviction and remanding for resentencing).
SILBERMAN, VILLANTI, and LaROSE, JJ., Concur.